Citation Nr: 0702927	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-13 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to February 25, 2004, 
for the award of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from August 1959 to June 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The RO awarded service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation effective February 25, 2004. 


FINDINGS OF FACT

1.  The veteran was honorably discharged from active duty 
service in June 1963.   

2.  He filed his original claim for service connection for 
bilateral hearing loss on February 25, 2004.


CONCLUSION OF LAW

The requirements for an effective date prior to February 25, 
2004, for a grant of service connection for bilateral hearing 
loss, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
Supp. 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a March 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the original claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertained to the claim.  The veteran indicated in March 2004 
that he had no further evidence to submit in support of his 
claim.

The March 2004 VCAA notice was properly tailored to the 
application for service-connected benefits.  The RO awarded 
service connection for bilateral hearing loss in the February 
2005 rating decision and assigned a noncompensable rating 
effective February 25, 2004.  The veteran's attorney filed a 
notice of disagreement (NOD) in March 2005 with regard to the 
effective date for the award of service connection.  While an 
additional VCAA letter was not issued which set out the 
evidence necessary for an earlier effective, the claim was 
readjudicated in the March 2005 statement of the case (SOC).

Moreover, the Board has determined that there is no legal 
entitlement to the claimed benefit as a matter of law.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, however, that failure to comply with the notice 
requirement of the VCAA is not prejudicial to the veteran if, 
based on the facts alleged, no entitlement exists.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In 
addition, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him a VCAA notice if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004) (per curium).  As there is no dispute as 
to the underlying facts of this case, and as the Board has 
denied the claim as a matter of law, the VCAA is 
inapplicable.  See Wensch v. Principi, 15 Vet. App. 362 
(2001). 

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the veteran of his duties to 
obtain evidence with regard to an earlier effective date, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
this claim.  38 U.S.C. §§ 5102, 5103 and 5103A (West 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to an appellant are to 
be avoided).  Accordingly, it is not prejudicial for the 
Board to decide the matter without further development.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of the veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2005); 38 C.F.R. § 3.151(a) (2006).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2006).

In the instant case, the veteran was discharged from service 
in June 1963.  The veteran's original application for 
compensation requesting entitlement to service connection for 
bilateral hearing loss was received by the RO on February 25, 
2004.  On his application, the veteran indicated that he had 
never filed a previous claim with VA.  

In a February 2005 rating decision, the veteran was awarded 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation, effective February 25, 2004.  The 
veteran filed a notice of disagreement with the February 25, 
2004, effective date.  

The record clearly shows that the original claim for 
compensation was filed on February 25, 2004.  Neither the 
veteran nor his attorney have provided any argument as to 
what date they feel should be assigned, nor have they 
indicated that a claim for compensation was filed prior to 
that date.  

Review of the record does reveal that the veteran received VA 
education benefits in the mid-1970's; however, the documents 
associated with that claim fail to reveal any mention of a 
request for service connection for any disability, let alone 
hearing loss.  As noted above, to be a claim for 
compensation, the request must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2006).  The only claim requesting 
entitlement to service connection for hearing loss was filed 
on February 25, 2004.  

As the veteran's original claim for service connection for 
hearing loss was filed on February 25, 2004, which is more 
than one year following his discharge from service, there is 
no basis in law upon which an earlier effective date can be 
awarded.  38 C.F.R. § 3.400(b)(2).  

The Board is cognizant of and grateful for the veteran's 
service to our country; however, the Board is bound by the 
laws codified in Title 38 of the United States Code and Code 
of Federal Regulations which govern veteran's benefits 
administered by the Secretary of VA.  In cases such as this, 
where the law is dispositive, the claim should be denied due 
to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 


ORDER

Entitlement to an effective date prior to February 25, 2004, 
for the award of service connection for bilateral hearing 
loss is denied.

____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


